DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending and examined on the merits.

Claim Objections
Claims 1, 8, 16(d) 16(e) areobjected to because of the following informalities: 
(a)the dashed lines to R2, R12 and R13 in formula I of claim 1 are not clearly dashed lines;  
(b)strucutre IV-60 of clam 8  on page 229 is missing the squiggly line extending from R20 to indicate the presece of a further strucutral moiety and
The typographical error of “frolinic acid” in claim 16(d) rather than “folinic acid” 
The typographical effor of “goscrclin” in claim 16(e) rather than “goserelin”
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16(d) contains the trademark/trade name: adnectins, DARPins and Xeloda.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe peptide binding fragments, designed Ankyrin Repeat Proteins and a pyrimidine analog, accordingly, the identification/description is indefinite.
Claim 1 is ague and idenfinte in the recitation of “and/or bioavailability of the conjugate are described herein”, because claims must be compete in themselves and not rely on the specification.  (Section 2173.05(s) of the M.P.E.P.) 
Claim 16 is vague and idnefinite in the recitation of CEP 9722 (Cephalon’s),E7016(Eisai’s) and BGB-290(BeiGene’s).  It is unclear if applicant intends that those substance be obtained only from the company’s as indicated. 
Claim 1 is vague and indefinite in the rectiation of “inside the bracket of Formula (I) is a potent antimititoic agent” (page 197).  The term “potent” in the claim is a relative term which renders the claim indefinite. The term “potent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that what consituttes a “potent” anti-mitotic agentwould be interpreted subjectively by different routineeers.
Claim 1 is vague and idnefinite in the rrecitation of C4-C12 of glycoside  (page 198).  It is unclear if this means a C4-C12 glycoside or if applicant intends a different structure. 
Claim 11 is vague and idnefinite in the recitation of “heat stable enterotoxin receptor (hSTAR)”(page 268)  because “hSTAR” is not a synonym for the heat stable enterotoxin receptor.  The art recognizes hSTAR as the human steroidogenic acute regulatory protein.
Claim 11 is vague and indeinite in the recitaiton of “IGF1R (IGF-1, insulin-like growth factor reeptor)” because IGF-1 is insulin growth factor, not a receptor.
Claim 11 is vague and idnefinite in the recitation of interleukeins (…comprising Il-6R…) (page 268) because Il-6 R is an interleukin receptor, not an interleukin.
Claim 11 is vague and indefinite in the reictaiton of “Proteinase3 (PR1)” because PR1 is not a known synonym for proteinase 3.
Claim 11 is vague and idnefinte in the recitation of “or cells exprssing anmy insulin growth factor receptors, or any epidermal groth factor receptors (page 270) because because it is unclear what other alternatives are intended to be encompassed by the claim.
Claim 16(a) is vague and indefinite because it is not in the proper format of a MArkush claims where  alternatives are selected from the group consisting of A, B, C and D, because claim 16(a) includes “duocarmyxcins and its synthetic analogues, Kw-2189, CBI-TMI or CBI dimers, prior to the end of the grouping “and triethylenephosphoramide”.
Claim 16(b) is vague and indefinite because it is not in the proper format of a MArkush claims where  alternatives are selected from the group consisting of A, B, C and D .  Claim 16(b) recites “a sarcodictyin; spongistatin” without an “and” between sarcodictyin ;and  spongistatin.  
Claim 16(c) is vague and indefinite because it is not in the proper format of a MArkush claims where  alternatives are selected from the group consisting of A, B, C and D .  Claim 16(c) recites “retinoic acid (or retinols), teniposide, topotecan, 9-nitrocamptothecin or RFS; and mitomycins and their nalogs”.
Further claim 16(c) is vague and idnefinte because it is unclear if the parenthtical (or retinols) is actually a required claim limitation. 
Claim 16(c) is further vague and idnefinite in the recitation of  epipodophyllins comprising 9-aminocamptothecin, camptothecin, crisnatol, daunomycin, etoposide, etopsidephosphate, irnitecan, mitoxanthrone, novantrone, retinoic acids (or retinols) tenipsoide, 9-nitrocamptothecin or RFS200 and mitomycin an their analogs, because none of 9-aminocamptothecin, camptothecin, crisnatol, daunomycin, etoposide, etopsidephosphate, irnitecan, mitoxanthrone, novantrone, retinoic acids (or retinols) tenipsoide, 9-nitrocamptothecin or RFS200 and mitomycin an their analogs are epipodophyllins.
Claims 16(d) is vague and indefinite because it is not in the proper format of a MArkush claims where  alternatives are selected from the group consisting of A, B, C and D because the phrase does not end in Folic acid replenisher and folinic acid..  
Claims 16(e), is vague indefinite because it is not in the proper format of a MArkush claims where  alternatives are selected from the group consisting of A, B, C and D.  Further claim 16(e) recites “an other androgens inhibitors”.  Thus, one of skill in the art would not know what specific andogen inhibitors were included in the group. 
Similarly, claims 16(f)-(h) are also no in the format of a proper Markush group.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
Claim 1 recites the bora recitation of capsids, and the claim also recites “viral” as the narrower statement of the range/limitation.
claim 8 (pages 254 and 255) recites the broad recitation carbonate, and the claim also recites -C(O)R17 which is the narrower statement of the range/limitation;
claim 8 (pages 254 and 255) recites the broad recitation carbamate, and the claim also recites -C(O)NR17R18 which is the narrower statement of the range/limitation;
claim 8 (page 254) recites the broad recitation glycoside, and the claim also recites C6H12O5 which is the narrower statement of the range/limitation;
claim 11 recites the broad recitation B-cell activating factor, and the claim also recites BAFF which is the narrower statement of the range/limitation;
claim 11 (page 268) recites the broad recitation interleukings, and the claim also recites Il-1, -2, -3, -4, -5, -6, -7, -8, -9, -10, -11, -12, -13, -15, -17, -17A, -18, -19, -20, -21, -22, -23, -27, -28 which is the narrower statement of the range/limitation;
claim 11 (page 269) recites the broad recitation MUC1, and the claim also recites cell surface assoicated MUC1 which is the narrower statement of the range/limitation;
claim 11 (page 269) recites recites the broad recitation granulocyte antigen, and the claim also recites NCA-90 which is the narrower statement of the range/limitation;
claim 11  recites the broad recitation aminopterin, and the claim also recites 4-aminopteroic acid which is the narrower statement of the range/limitation.;
claim 16(b) recites the broad recitation cryptophycins, and the claim also recites cryptophycin 1 and cryptophycin 2 which are the narrower statement of the range/limitation. .
claim 16(d) recites the broad recitation Taxoids, and the claim also recites paxlitxel, docetal and their analogues which are the narrower statements of the range/limitation. .
claim 16(b) recites the broad recitation maytansinoids, and the claim also recites DM1, DM2, DM3, DM4, DM5, DM6, DM7, maytansine, ansamitocines and their analogueswhich is the narrower statement of the range/limitation. .
claim  16(d) recites the broad recitation “anti-folate”, and the claim also recites DHR inhibitors, methotrexae, trimetrexate, denopterin, pteropterin, aminopterin, or folic acid analogs which is the narrower statement of the range/limitation. 
claim 16(d) recites the broad recitation IMP dehydrogenase inhibitors, and the claim also recites (mycophenolic acid, tiazofurin, ribavirin, EICAR which is the narrower statement of the range/limitation. .
claim 16(d)  recites the broad recitation ribonucleotide reductase inhibitors , and the claim also recites hydroxyurea and deferoxamine which is the narrower statement of the range/limitation. .
claim 16(d)  recites the broad recitation pyrimidine analogs, and the claim also recites uracil analogs, ancitabine, azacitidine, 6-azauridine, capecitabine which is the narrower statement of the range/limitation. .
claim 16(d) recites the broad recitation capecitabine, and the claim also recites “Xeloda” which is the narrower statement of the range/limitation. .
claim 16(d)  recites the broad recitation cytodine analogs, and the claim also recites cytarabine, cytosine arabinoside, fludarabine which is the narrower statement of the range/limitation. .
claim 16(d)  recites the broad recitation purine analogs, and the claim also recites azathioprine, fludarabine, mercaptopurine, thiamiprine, thioguanine which is the narrower statement of the range/limitation. .
claim 16(e) recites the broad recitation “ormonal therapy”, and the claim also recites “receptor antagonists”, “anti-estrogen”, megestrol, raloxifene, amoxifen which is the narrower statement of the range/limitation. .
claim 16(e) recites the broad recitation LHRH agonists, and the claim also recites goserelin, leuprolide acetate which is the narrower statement of the range/limitation. .
claim 16(e) receites recites the broad recitation anti-androgens, and the claim also recites bicalutamide, flutamide, calusterone, dromostanolone propionate, epitiostanol, nilutamide, testolactone, trilostane  which is the narrower statement of the range/limitation. .
claim 16(e)  recites the broad recitation retinoids/deltoids, and the claim also recites  vitamin D3 analogs, CB1093, EB1089, KH1060, cholcalciferol, ergocalciferol which is the narrower statement of the range/limitation. .
claim 16(e) recites the broad recitation photodynamic therapies, and the claim also recites verteporfin, phtalocyanine, phsotosensitizer Pc4, demethoxyhypocrellin A which is the narrower statement of the range/limitation. .
claim 16(e) recites the broad recitation cytokines, and the claim also recites Interferon alpha, gamma, TNF which is the narrower statement of the range/limitation. .
claim 16(f)  recites the broad recitation anti-EGFR/ErbB2, and the claim also recites BIBW2992 which is the narrower statement of the range/limitation. .
claim 16(f)  recites the broad recitation anti-VEGRF2, and the claim also recites E7080 which is the narrower statement of the range/limitation. .
claim 16(i) recites the broad recitation polyketide, and the claim also recites acetogenin which is the narrower statement of the range/limitation. .
claim 16(4)a recites the broad recitation gp-41, and the claim recites enfuvirtide which is the narrower statement of the range/limitation;
claim 16(4)a recites the broad recitation CD4, and the claim recites ibalizumab which is the narrower statement of the range/limitation;
claim 16(4)e on page 275 reites the borad recitation of 1-nucleotides, and the claim also recites beta-1 thymidine, and beta-1-2’-deoxycytidine which is the narrower statement of the range lmitation.
claim 16(4)e on page 275 reites the borad recitation of 3'-fluoro-substituted 2', 3'-dideoxynucleoside analogues, and the claim also recites  3'-fluoro-2',3'-dideoxythymidine (FLT) and 3'-fluoro-2',3'-dideoxyguanosine (FLG), fomivirsen, ganciclovir, idoxuridine, lamivudine (3TC), which is the narrower statement of the range limitation.
claim 16(4)f on page 275 reites the borad recitation of diarylpyrimidines, and the claim also recites etravirine and rilpivirine, which is the narrow statement of the range/limitaton.
Claim 16(5) is vague and indefinite in the reictaiotn of “a radioisotope that can be selected from the group consisint of” because firstly, it is an improper Markush group and secondly, its undlear  if the radioisotope is actually selected from the group.
	Claim 16(7) is vague and indefinite because it is unclear if “any of the above drugs refer to claim16 as a whole, or if any of the above drugs refer to part (6) of claim 16.
claim 16(6) on page 276, recites the broad recitation benzodiazaopine dimer, and the claim also recites dimers of dimers of (pyrrolobenzodiazepine (PBD), tomaymycin, anthramycin, indolinobenzodiazepines, imidazobenzothiadiazepines, or oxazolidinobenzodiazepines which is the narrower statement of the range/limitation. 
claim 16(6) on page 276, recites the broad recitation  auristatins, and the claim also recites monomethyl auristatin E, MMAE, MMAF, auristatin PYE, auristatin TP, Auristatins 2-AQ, 6-AQ, EB (AEB), and EFP (AEFP which is th e narrower statement of the range/limitation
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 15 and 16 are drawn to a method for synergistically treating of a cancer, an autoimmune disease, or an infectious disease comprising administering to a patient in need thereof a pharmaceutical composition of claim 13 with a synergistic  agent selected from chemotherapeutic agents, radiation therapy, immunotherapeutic agents, auto-immune disorder agents and anti-infectious agents.  The specification has failed to teach how to identify the type and amount of the agent which when administered concurrently with the composition of claim 1, induces a synergistic therapeutic effect.  Pinton et al (Cancer Chemotherapy and Pharmacology, 2011, Vol. 67, pp. 275-284) teach that it is essential to evaluate combination chemotherapy by a preclinical evaluation (first sentence of abstract).  Pinton et al teach that simultaneous and sequential combinations can result in an antagonistic interaction, synergism, or additivity against a tumor cell line and that variable such as dosage, exposure time, drug ratio and type of treatment must be evaluated (page 275, first column, paragraph labeled “Methods”).  Thus, it appears that combinations must be determined empirically to avoid additive or antagonistic effects.  The specification provides no teachings as to combinations which are synergistic, or combinations which are antagonistic or additive with the claimed conjugates.  One of skill in the art would be subject to undue experimentation without reasonable expectation of success in order to provide concurrent synergistic combinations of chemotherapy agents, radiation therapy, immunotherapy agents, autoimmune disorder agents or anti-infectious agents with the broadly claimed conjugates of the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..

The instant claims encompass “small molecule attached on albumin”, a polymer, a nanoparticle, a vesicle or a capsid as a cell binding ligand, in part, as recited in claim 1.  The specification fails to describe the structure of a representative number of “small molecule attached on albumin”, a polymer, a nanoparticle, a vesicle or a capsids sufficient to describe the genus of cell binding ligands.  The specification fails to describe the structural features of a “small molecule attached on albumin”, a polymer, a dendrimer, a liposome, a nanoparticle, a vesicle or a capsid required for inclusion in the genus of cell binding ligands of the claims.  One of skill in the art would not be able to envisage if  a given conjugate comprising the tubulysin analogues of the claim attached to “small molecule attached on albumin”, a polymer, a nanoparticle, a vesicle or a capsid would be part of the genus of cell binding ligands as required by the claims because no correspondence between binding a cell and a structure comprised within a “small molecule attached on albumin” a polymer, a nanoparticle a vesicle or capsid is taught by the specification or prior art.  One of skill in the art would reasonably conclude that applicant was not in possession of the cell binding ligands required in the conjugated of the invention at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13, and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Ellman et al (WO2009/134279, reference of the IDS filed 9/14/2022) in view of Doronina et al (Bioconjugate Chemistry, 2008, Vol. 19, pp. 1960-1963, reference of the IDS filed 9/14/2022) and Goldmacher and Kovtun et al (Therapeutic Delivery 2011, Vol. 2, pp. 397-416, reference of the IDS filed 9/14/2022).
Ellman et al teach analog 6 of tubulysin  having an IC50 values which are lower relative to the parent tubulysin on L929 cells, SW-480 cells and KB-3-1 cells (page 23) which meets the limitations of claims 1 and 5 in that 
Y=N, 
R1 and R2 are  C1-C8 alkyl (methyl), 
R3 and R4 are H,
R5 and R6 are C1-C4 alkyl (Me and Et), 
R7 = -R14X1R15, wherein R14 is C1-C8 alkyl (methylene) X1 is O and R15 is alkylcarbonyl ((C=O)alkyl),
R8 is C1-C4 alkyl (Me), 
R9 is -OC(=O)R14 and R14 is C1-C8 alkyl (methyl), 
R10 is H, 
R11 is -R14C(=O)R16,  wherein R14 is C1-C8 alkyl and R16 is OH),
R12 is R14 which is H, and
R13 is Aryl.
Ellman et al teach that tubulysin D is a complex tetrapeptide that can be divided into  four regions, Mep, Ile, Tuv and Tup (paragraph [0005]).  Ellman et al teach that a wide range of modification are tolerated at the C-terminus of tubulysin, “Tup”  allowing for the targeting of the compound to specific tissues using antibodies ([0009]) 
Ellman et al teach a preferred embodiment wherein  the tubulysin analogue is modified to include a therapeutic moiety (paragraph [0141]), and that methods of conjugating therapeutic agents to various other species are well known in the art (paragraph [0142]).  Ellman et al teach that useful  reactive functional groups pendent from a tubulysin analogue nucleus or modifying group include (a) carboxyl groups and various derivative thereof including active esters, acid halides and acyl imidazoles (paragraph [0153]).  Ellman et al teach pharmaceutical formulations of an inventive compound, or pharmaceutical salt thereof together with one or more pharmaceutical carriers and optionally one or more other therapeutic  ingredients (paragraph [0158])) which meets the limitations of claim 12. Ellman e al teach that a variety of linkers may be used in the process of generating bioconjugates for the purpose of specific delivery of therapeutic agents  and that suitable linkers include heterobifunctional cross-linking reagents that may be cleavable (paragraph [0138]).  Ellman et al teach that antibodies that bind to specific receptors  on cells can be used as targeting agents (paragraph [0124]). 
Ellman et al teach that the activity of all the analogues can be attributed to action on the tubulin-microtubule system (paragraph [0080]).
 Ellman et al do not specifically teach a tubulysin analogue-linker structure for attachment of an antibody to target specific tissue.
Doronina et al teach the linkage of the tetrapeptide, auristatin to a heterobifunctional linker allowing for attachment of an antibody, by attaching the linker to the C-terminus of the auristatin (Figure 1, “C-Terminus linked auristatins”).  Doronina et al teach that the linker at the C-terminus comprised two amino acids and V is a spacer unit comprising NH, wherein Ww is not present.  Doronina et al teach the attachment of the anti-CD70 antibody, 1F6, to the auristatin-linker unit to obtain ADCs.  (Table 1 title).  Doronina et al teach the ADCs comprising various dipeptides within the linker and the resulting IC50 values on various CD70 positive cell lines (page 1961, second column, lines 4-5 and Table 1).  Doronina et al teach that the linkers were designed to release auristatin after enzymatic hydrolysis (page 1962, lines 4-7 under the heading “Conclusions”). Doronina et al teach the admisntration of the resulting ADCs to mice carrying transplanted CD70 positive renal cell carcinoma tumor xenografts and transplanted CD70 positive subcutaneous glioblastoma tumors.  Doronina et al teach all C-terminal dipeptide ADCs were effective on the tumors growing in vivo with the exception of the Ala-(D)Asp dipeptide containing ADC which was also inactive on cancer cell lines (page 1962, first column, lines 4-6 and 14-17; second column, first full paragraph), which meets the limitation of claim 20.
Goldmacher and Kovtun teach that auristatin are anti-microtubule agents (page 403, second column, lines 1-4 of the second paragraph).
It would have been prima facie obvious at the time of the effective filing date to make the tubulysin -linker moiety by attaching the dipeptide linkers of Doronina to the C-terminus of the tubulysin analogue 6.  One of skill in the art would have been motivated to do so by the teachings of Ellman et al regarding the wide range of modification which are tolerated at the C-terminus of tubulysin, “Tup”  allowing for the targeting of the compound to specific tissues using antibodies.  One of skill in the art would have reasonable expectation of success in making the tubulysin ADC using the linkers of Doronina attached to the C terminal COOH group and using the resulting tubulysin linker moiety to attach to a therapeutic antibody such as the anti-CD0 antibody used by Doronina because both tubulysin and auristatin exert their toxicity through the microtubule system as taught by Ellman et al and Goldmacher and Kovtun.  One of skill in the art would be motivated to use the tubulysin analogue 6 because it has the lowest IC50 values for all three cell lines.  One of skill in the art would understand that it is the most toxic of the analogues and would provide the most cytotoxicity when delivered to the target cell via and antibody binding a cell surface receptor o the target cell, thus rendering obvious the pahrmaceutical composition of instant claims 14 and 15. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10,501,412. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘412 patent anticipate or render obvious  instant claims 1-4 as well as claims 8-10 to the extent that instant claim 8 requires the stcutres of II-01 to II-69, II-01 to III-68 and IV-01 to IV-69, instant claim 9 requires the strcutres of C-709 and C-712 and instant claim 10 requires the strcures 709 and 712.


Claims 1-4 and 8-16  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-16 of copending Application No. 16/539,342  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘456 application render obvious or anticipate the instant claims to the extent that they rely, in part, on the same structures as that of the instant 
claim 8 which requires the stcutres of II-01 to II-69, II-01 to III-68 and IV-01 to IV-69, instant claim 9 requires the strcutres of C-709 and C-712 and instant claim 10 requires the strcures 709 and 712; instant claim 9 requires the strcutres of C-709 and C-712 and instant claim 10 requires the strcures 709 and 712.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 11, and 13-16  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-20, 32-34, and 36-57, of copending Application No. 16/488,764 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘764 application render obvious or anticipate the instant claims to the extent that they rely, in part, on the structures as that of the instant claims.
Claim 20 of the ‘764 application teaches the structures T04-T06  and T11; claim 36 of the ‘764 application teaches structure B-22a.
Regarding instant claims 15 and 16, claims 41 and 42 of the ‘764 application teaches a pharmaceutical composition comprising asynergistic agent of a chemotherapetuic agent in combination with the invetive conjugates for the treatment of a cancer or an autoimmune disease or an infectious disease.
Thus, it would have been prima facie obvious at the time prior to the effective filing date to carry out a method of treating cancer, an autoimmune disease or an infectious disease using the conjugates of the ‘764 application in a synergistic combination with a chemotherapetuic agent
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 and 8-16  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 20, 33-37 and 39-43 of copending Application No. 16/348,749 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘749 application render obvious or anticipate the instant claims to the extent that they rely, in part, on the same structures as that of the instant claims.
Claim 20 of the ‘749 application, structure T04;  claim 33, structure Z18,  claim 37, structures F2-35 and 476.
Regarding claims 15 and 16, claims 42 and 43 of the ‘749 application, teaches a pharmaceutical composition comprising a therapeutically effective amount of the inventive conjugate and a synergistically effective amount of a chemotherapeutic agent, a radiation therapy agent, an immunotherapy agent an autoimmune disorder agent or an infectious disease agent for the treatment of a cancer or an autoimmune disease or an infectious disease.
Thus, it would have been prima facie obvious at the time prior to the effective filing date to carry out a method of treating cancer, an autoimmune disease or an infectious disease using the pharmaceutical compositions  with the synergistically effective amount of a conjugates and chemotherapeutic agent, a radiation therapy agent, an immunotherapy agent an autoimmune disorder agent or an infectious disease agent for the treatment of cancer, autoimmune disease or infectious disease, because that is what is suggested by claims 42 and 43 of the ‘749 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 8-16  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-23 of copending Application No. 16/759,175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘764 application render obvious or anticipate the instant claims to the extent that they rely, in part, on the same structures as that of the instant claims.
	Claim 9 of the ‘175 application, structure a-02, a-03, a-04, a-06, a-13 to a-38; claim 10, structures b-01, b-02;
Claim 11 of the ‘175 application, structures c-01 to c-11, c-18 to c-21, c-24 to c-33, c-38 to c-40; claim 12, structures d-01, and d-02. 
Regarding claims 15 and 16, claims 21-23 of the ‘175 application, teach  a pharmaceutical composition of claim 17 of the ‘175 application administered concurrently with  a chemotherapeutic agent, a radiation therapy agent, an immunotherapy agent an autoimmune disorder agent or an infectious disease agent for the synergistic treatment of a cancer, an autoimmune disease or an infectious disease.
Thus, it would have been prima facie obvious at the time prior to the effective filing date to carry out a method of treating cancer, an autoimmune disease or an infectious disease using the pharmaceutical compositions  of the ‘175 application with concurrent admisntration of a chemotherapeutic agent, a radiation therapy agent, an immunotherapy agent an autoimmune disorder agent or an infectious disease agent for the synergistic treatment of cancer, autoimmune disease or infectious disease, because that is what is suggested by claims 21-23 of the ‘175 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, and 8-16  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-21 of copending Application No. 17/596,956 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘956 application render obvious or anticipate the instant claims to the extent that they rely, in part, on the same structures as that of the instant claims.
Claim 8 of the ‘956 application, structures II-01-II-73, III-01 to III-71, IV-01 to IV-71; claim 9, structures C-709, C-712; claim 10, structures 709, 712; 

Regarding instant claims 15 and 16, claims 19-21 of the 956 ‘application, teach  a pharmaceutical composition of claims 1-4, 9, 15 and 16 administered concurrently with a synergistic agent selected from chemotherapeutic agents, a radiation therapy, an immunotherapy agent and autoimmune disorder agent or an anti-infectious agent for the synergistic treatment of a cancer, autoimmune disease or an infectious disease. 
Thus, it would have been prima facie obvious at the time prior to the effective filing date to carry out a method of treating cancer, an autoimmune disease or an infectious disease using the pharmaceutical compositions  of claims 19-21 of the 956‘application with concurrent admisntration of a synergistic chemotherapeutic agent, a radiation therapy agent, an immunotherapy agent, an autoimmune disorder agent or an infectious disease agent for the synergistic treatment of cancer, autoimmune disease or infectious disease, because that is what is suggested by claims 19-21 of the ‘956 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,399,941. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘941 patent anticipate or render obvious the structures of the instant claims, in particular structures 241, 242, 247 and 248 of claim 13 of the ‘941 patent.

Claims 1 and 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 14 of U.S. Patent No. 10,501,412. Although the claims at issue are not identical, they are not patentably distinct from each other because theclaims of the patent anticipate the instant claims to the extent that  claims 1, 7 and 14 of the ‘412 patent anticipate the instant claim 1.

Claims 1 and 5-16 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/407,367  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘367 application are obvious over, or anticipate the instant claims to extent that the claims of the ‘367 application read on the instant structures:
Claim 5, formula V,
Claim 6, formula VI,
Claim 7, formula VII,
Claim 8, structures V-01 to V-68, VI-01 to VI-12 and VII-01 to VII-77,
Claim 9, structures 131, 133, 167, 169, 171, 173, 175, 177, 178, 186, 196, 198, 200, 202, 217, 269, 278, 287, 289, C-481, C-495, C-528, C-629, C-633, C-641, C-645, C-649, C-654, C-659, C-663, C-673, C-166a and C-719.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1 and 5-16 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 33, 37 and 39-43  of copending Application No. 16/348,749 (reference application) in view of Doronina (US2005/0238649).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘749 application render obvious or anticipate the instant claims to the extent that the claims read on the instant structures: 
Claim 20 of the ‘749 application, structures T01-T03, T05-T18
Claim 33 of the ‘749 application structures Z14-Z16
Claim 37, of the ‘749 application, structures F2-1, F2-2, F2-3, F2-12, F2-13, F2-16, F2-17, F2-20, F2-25, F2-28, F2-29, F2-31, F2-33, F2-34, F2-36, 273, 289, 293, 296, 307, 308, 313, 318, 326, 327, 371, 377, 379, 381, 391, 393, 395, 404, 411, 418, 420, 428, 430, 432, 481, 494, 496, 508, 506.
Regarding claims 20 and 21, the claims 42 and 43 of the ‘749 application teaches a pharmaceutical composition comprising a therapeutically effective amount of the inventive conjugate and a synergistically effective amount of a chemotherapeutic agent, radiation therapy agent, immunotherapy agent, autoimmune disorder agent or anti-infectious agents.
Doronina et al teach the use of antibody-drug conjugates in methods of treating cancer, autoimmune disease or infectious disease (paragraph [0002]). Doronina et al teach that agents systemically administered  to a patient result in delivery of the agent to cell and tissues  where the presence of the agent is undesirable  resulting in adverse drug side effects  often limiting the dosage of drug which can be administered (paragraph [0004]).  Doronina et al teach methods of specifically targeting  agents to cells and tissues where the presence of the agent is desired  thus avoiding the general physiological effects of the inappropriate delivery of such agents to other cells and tissues (paragraph [0004]).  Thus, it would have been prima facie obvious at the time of the effective filing date to use the conjugates of the ‘749 application in a method of treating a patient with cancer, autoimmune disease, or an infection by admisntration of the conjugates of the ‘749 application linked to chemotherapy agents, anti-autoimmune agents, or anti-infectious disease agents, including anti-viral agents, respectively. One of skill in the art would have been motivated to do so by the teachings of Doronina et al regarding the benefits of treating cancer, autoimmune disease and infectious disease with targeted agents. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 5-16 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 36 and  of copending Application No. 16/488,764 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘764 application render obvious or anticipate the instant claims to the extent that the claims read on the instant structures:
Claim 20 of the ‘764 application, structure T010, T102, T103, T07, T08, T09, T10, T11.
Claim 36 of the ‘764 application, structures 103, 105, 1133, 117, 120, 127, , 129, 131, 133, 135, 140, 142, 150, 152, 169, 177, 186, 190, 197, 217, 223, 245, 255, B-3a, B-6a, , B-9a, B-12a, B-15a, B-18a, B-19a, , B-20a, , B-21a,, B-23a, , B-24a, B-25a, B-26a.
Regarding instant claims 20 and 21, it would have been prima facie obvious at the time of the effective filing date to use a pharmaceutical composition comprising the conjugates of claims 20 and 36 as a synergistic combination with chemotherapy agents, radiation therapy agent, immunotherapy agent, autoimmune disorder agents or anti-infectious agents in a method of treatment or prevention of cancer, autoimmune disease or an infection disease because the pharmaceutical composition of claim 41 of the ‘764 application teaches a synergistic agent of a chemotherapy agent..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 5-16 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 9, 10 and 21-22  of copending Application No. 16/759,175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘175 application render obvious or anticipate the instant claims to the extent that the claims read on the instant structures:
Claim 6 of the ‘175 application, structures I-01 to I-75, 
Claim 9 of the ‘175 application, structures a-39 to a-100
Claim 10 of the ‘175 application, structures b-03 to b-29.
Regarding instant claims15 and 16, it would have been prima facie obvious at the time of the effective filing date to use a pharmaceutical composition comprising the conjugates of claims 20 and 36 as a synergistic combination with chemotherapy agents, radiation therapy agent, immunotherapy agent, autoimmune disorder agents or anti-infectious agents in a method of treatment or prevention of cancer, autoimmune disease or an infection disease because the intention of synergistic treatment is taught in claims 21-23 of the ‘175 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 5-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/387,205 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 9 of ‘205 application renders obvious the instant claims to the extent that the claims read on the instant structures:
Claim 9 of the ‘205 application, structures 102, 104, 112, 115, 116, 119, 125, 126, 128, 130, 132, 134, 139, 141, 149, 151, 168, 176, 185, 189, 193, 196, 216, 222, 243, 244, 253, 254, 257, 400, A-5, B-3, , B-6, B-9, B-15, B-18 to B-21, B-23, B-24 to B-26, and B-28.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1 and 5-14 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 9 of copending Application No. 17/387,205 (reference application) in view of Doronina et al (US2005/0238649).   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘205 application renders obvious the instant claims to the extent that the claims read on the instant structures:
Claim 9 of the ‘205 application, structures 102, 104, 112, 115, 116, 119, 125, 126, 128, 130, 132, 134, 139, 141, 149, 151, 168, 176, 185, 189, 193, 196, 216, 222, 243, 244, 253, 254, 257, 400, A-5, B-3, , B-6, B-9, B-15, B-18 to B-21, B-23, B-24 to B-26, and B-28.
Regarding instant claim 20, claim 2 of the ‘205 application teaches that the cytotoxic agent of the claimed conjugates includes  chemotherapy agents, anti-autoimmune agents, anti-infectious disease agents and anti-viral drugs.  Claim 12 of the ‘205 application teaches a cytotoxic molecule joined to a cell binding molecule via the bis-linker of claim 1.  Claim 13 of the ‘205 application teaches that the cell binding molecule of claim 12 includes various antibody formats.  
Doronina et al teach the use of antibody-drug conjugates in methods of treating cancer, autoimmune disease or infectious disease (paragraph [0002]). Doronina et al teach that agents systemically administered  to a patient result in delivery of the agent to cell and tissues  where the presence of the agent is undesirable  resulting in adverse drug side effects  often limiting the dosage of drug which can be administered (paragraph [0004]).  Doronina et al teach methods of specifically targeting  agents to cells and tissues where the presence of the agent is desired  thus avoiding the general physiological effects of the inappropriate delivery of such agents to other cells and tissues (paragraph [0004]).  Thus, it would have been prima facie obvious at the time of the effective filing date to use the conjugates of the ‘205 application in a method of treating a patient with cancer, autoimmune disease, or an infection by admisntration of the conjugates of the ‘205 application linked to chemotherapy agents, anti-autoimmune agents, or anti-infectious disease agents, including anti-viral agents, respectively. One of skill in the art would have been motivated to do so by the teachings of Doronina et al regarding the benefits of treating cancer, autoimmune disease and infectious disease with targeted agents. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 5-16 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-30 and 40-42 of copending Application No. 17/596,956 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 26-28 of the ‘956 application renders obvious the instant claims to the extent that the claims of the ‘956 application encompass structures V-01 to V-71, VI-01 to VI-16, VII-01 to VI-82  in claim 29 in addition to the structures 131, 133, 167, 169, 171, 173, 175, 177, 178, 186, 196, 198, 200, 202, 217, 269, 278, 287, 289, 297, 335, 481, 495, 528, 629, 633, 641, 645, 649, 654, 659, 663, 673, 166a, and 719 of claim 30. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643